Ogden,- J.
The appellee has filed a motion to dismiss this cause for the want of an appeal bond, and we think the motion must be sustained. The suit was originally brought by the appellant in his individual capacity, upon a note executed to Martin Guest, executor, or bearer; and this description of the person set out in the note is no evidence that he sues in a fiduciary capacity. A party suing for the benefit of an estate he represents, must show that fact by direct and positive allegations in his petition, or he will not be entitled to an appeal without giving an appeal bond. This cause is therefore dismissed for want of an appeal bond.
Dismissed.